 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    HUGO ISRAEL CAHUEC,                               Case No. 3:09-cv-00113-RCJ-RAM
12                       Petitioner,                    ORDER
13           v.
14    GREGORY SMITH, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 100), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 100) is GRANTED. Respondents will have up to and including

21   March 20, 2020, to file and serve a reply in support of their motion to dismiss.

22          DATED:        February 21, 2020.
23                                                                ______________________________
                                                                  ROBERT C. JONES
24                                                                United States District Judge
25

26
27

28
                                                       1
